OPINION ON REHEARING
KIRSCH, Judge.
United of Omaha (United) petitions for rehearing of the opinion this court issued on August 31, 1998 (published as United of Omaha v. Hieber, 698 N.E.2d 869 (Ind.Ct.App.1998) (Omaha II). Farm Bureau Insurance Company (Farm Bureau) opposes United’s rehearing petition, but seeks rehearing on other grounds. The parties’ briefs raise several issues, only one of which warrants rehearing: whether the Record establishes the date on which the parties in the underlying action reached an informal settlement. We grant rehearing on this issue only.
As United points out, the evidence concerning the date of the informal settlement appeal’s in an attachment to the affidavit of attorney John Grimm. The trial court struck the affidavit from the evidence, and we upheld the trial court’s ruling. Accordingly, *623neither the affidavit nor the attachment may be considered as evidence. We were thus mistaken in our reference to the date of the informal settlement.
The opinion shall be revised as follows: “On July- 28,..1-993 Hammond reached an informal settlement with Farm Bureau and its insured. Record at 475. This agreement was reduced to writing and signed by the parties on November 5, 1993 and approved by the probate court on the same date.” Omaha II, 698 N.E.2d at 872.
Petition for rehearing granted in part, opinion modified.
SULLIVAN and BAKER, JJ., concur.